Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Municipal Court of Chicago, § 13* — when judgment on insufficient statement of claim not validated. Where a statement of claim was insufficient to state a cause of action, a judgment thereon for plaintiff after a trial had in the absence of defendants could not be given vitality by the filing, with leave of court, of an amended statement of claim after the entry of judgment. 3. Municipal Court of Chicago, § 13* — what amendment of statement of claim not allowed after judgment. Where the original statement of claim was insufficient to state a cause of action, an amendment is equivalent to setting up a new cause .of action and is not allowable after judgment. 4. Pleadings, § 248* — what amendments permitted after judgment. Amendments of pleadings after judgment are permitted by statute for defects or imperfections in matters of form, but not as to substance.